Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s election without traverse of Group II, claims 30, 31, 45, 64, and 69, in the reply filed on September 28, 2022 is acknowledged. Claims 30, 31, 45, 64, and 69 are pending and under examination. 
Applicant’s election of the following species in the reply filed on September 28, 2022 is acknowledged: BGB-A317 as the species of PD-1 inhibitor, LAG525 as the species of LAG-3 inhibitor, MBG453 as the species of TIM-3 inhibitor, INC280 as the species of c-MET inhibitor, canakinumab as the species of IL-1b inhibitor, Trametinib as the species of MEK inhibitor, GWN323 as the species of GITR agonist, PBF509 (NIR178) as the species of A2aR antagonist, BLZ945 as the species of CSF-1/1R binding agent. Applicant elected applicant elected NIS793 as the species of TGF-β inhibitor. However, no claims recite NIS793 as a TGF-β inhibitor. 

Priority
The instant application claims priority to provisional application 62/587,370, provisional application 62/645,588, provisional application 62/703,736, and 371 of PCT/US2018/061534. Priority is given with the earliest effective filing date of 11/16/2017. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/27/2020 and 09/28/2022 are in compliance with the provisions of 37 CFR 1.97, except where noted. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 64 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 64 recites the limitation “a combination of claim 30.” It is unclear what particular combination is being referred to as claim 64 is a product claim depending from claim 30 which is a method claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 30, 45, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (Abstract 3652: Combinational activity of LAG3 and PD-1 targeted therapies is significantly enhanced by the addition of phosphatidylserine targeting antibodies and establishes an anti-tumor memory response in murine triple negative breast cancer, 2017, Cancer Research, Supplement) in view of Loi (RAS/MAPK Activation Is Associated with Reduced Tumor-Infiltrating Lymphocytes in Triple-Negative Breast Cancer: Therapeutic Cooperation Between MEK and PD-1/PD-L1 Immune Checkpoint Inhibitors, 2016, Clinical Cancer Research, Volume 22, Issue 6, Pages 1499-1509).  

Gray teaches that an anti-PD-1+LAG3 combination vs. single anti-PD1 or anti-LAG3 treatments showed moderately more anti-tumor activity than single treatments in murine triple negative breast cancers (TNBC) [Abstract]. Gray further teaches the combination of PD-1, LAG3, and PS antibodies [Abstract]. 

However, Gray does not teach the combination of a PD-1 inhibitor, a LAG-3 inhibitor, and a MEK inhibitor. 

Loi teaches that combined MEK and PD-L1/PD-1 inhibition enhanced antitumor immune responses in mouse models of breast cancer [Results]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PS antibody as taught by Gray to be an MEK inhibitor as taught by Loi because all are immune checkpoint inhibitors and had anti-tumor effects in TNBC. Therefore, it would be predictable that combining a PD-1 inhibitor, a LAG-3 inhibitor, and a MEK inhibitor would be successful in treating breast cancer. 

Claim 45 is included in this rejection because Gray teaches that the breast cancer is a triple negative breast cancer (TNBC). 

Claim 64 is included in this rejection because since it is obvious to co-administer a PD-1, LAG-3, and an MEK inhibitor, it would further be obvious to have a pharmaceutical composition or dose formulation comprising a combination of the three. 

Claims 30, 31, 45, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (Abstract 3652: Combinational activity of LAG3 and PD-1 targeted therapies is significantly enhanced by the addition of phosphatidylserine targeting antibodies and establishes an anti-tumor memory response in murine triple negative breast cancer, 2017, Cancer Research, Supplement) in view of Loi (RAS/MAPK Activation Is Associated with Reduced Tumor-Infiltrating Lymphocytes in Triple-Negative Breast Cancer: Therapeutic Cooperation Between MEK and PD-1/PD-L1 Immune Checkpoint Inhibitors, 2016, Clinical Cancer Research, Volume 22, Issue 6, Pages 1499-1509), as applied to claims 30, 45, and 64 above, and further in view of Friedlander (A phase 1b study of the anti-PD-1 monoclonal antibody BGB-A317 (A317) in combination with the PARP inhibitor BGB-290 (290) in advanced solid tumors., 2017, Journal of Clinical Oncology, Volume 35, Issue 15 Supplemental, Abstract), Collin (Immune checkpoint inhibitors: a patent review (2010-2015), 2016, Expert Opinion on Therapeutic Patents, Volume 26, Issue 5, Pages 555-564), and Gilani (Abstract 4117: Mechanisms of acquired resistance to c-Src kinase inhibitor in triple negative breast cancer, 2017, Cancer Research, Volume 77, 13_Supplement). 

The teachings of Gray and Loi are above as applied to claims 30, 45, and 64.

However, Gray and Loi do not specifically teach that the PD-1 inhibitor is BGB-A317, the LAG-3 inhibitor is LAG525, and the MEK inhibitor is Trametinib. 

Friedlander teaches that BGB-A317 is a humanized IgG4 variant monoclonal antibody engineered to have no Fc gamma receptor binding and targets the programmed cell death-1 (PD-1) receptor. It is being developed in solid and hematologic malignancies at a dose of 200 mg IV Q3W [see Background]. Friedlander further teaches a phase 1 study of BGB-A317 in advanced solid tumors such as breast cancer [see Background]. 

Collin teaches LAG525 is an anti-LAG3 monoclonal antibody was used in its first clinical trial (Phase I) in various solid tumors (inclusive of TNBC) [Page 558, right column, first paragraph]. 

Gilani teaches the use of trametinib (Mekinist) on TNBC cell lines, which had anti-tumor effects on the TNBC cells. 

However, none of the references teach the specific combination of all three immune checkpoint inhibitors (BGB-A317, LAG525, and Trametinib) together. 

Nevertheless, because it is obvious to combine a PD-1 inhibitor, a LAG-3 inhibitor, and a MEK inhibitor, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to select each of these specific inhibitors (i.e. BGB-A317, LAG525, and Trametinib) for combination because Friedlander, Collin, and Gilani teach that each has anti-tumor effects on breast cancer. Therefore, there would be a reasonable expectation of success in combining BGB-A317, LAG525, and Trametinib for the treatment of breast cancer. 

Claims 30, 45, 64, and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (Abstract 3652: Combinational activity of LAG3 and PD-1 targeted therapies is significantly enhanced by the addition of phosphatidylserine targeting antibodies and establishes an anti-tumor memory response in murine triple negative breast cancer, 2017, Cancer Research, Supplement) in view of Loi (RAS/MAPK Activation Is Associated with Reduced Tumor-Infiltrating Lymphocytes in Triple-Negative Breast Cancer: Therapeutic Cooperation Between MEK and PD-1/PD-L1 Immune Checkpoint Inhibitors, 2016, Clinical Cancer Research, Volume 22, Issue 6, Pages 1499-1509), as applied to claims 30, 45, and 64 above, and further in view of Gibson (Anti-PD-L1 for metastatic triple-negative breast cancer, 2015, The Lancet Oncology, Volume 16, Issue 6, Page e264). 

The teachings of Gray and Loi are above as applied to claims 30, 45, and 64. 

However, Gray and Loi do not specifically teach that the TNBC is advanced or metastatic. 

Gibson teaches that treatment with MPDL3280A, a PD-1 inhibitor, has anti-tumor effects in women with metastatic TNBC [Excerpt, page e264]. 

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subject as taught in Gray and Loi, to be the subject with metastatic TNBC as taught by Gibson because Gibson teaches that metastatic TNBC is responsive to PD-1 inhibitors. Therefore, there would be a reasonable expectation of success in treating metastatic TNBC with multiple immune checkpoint inhibitors such as the combination of a PD-1, LAG-3, and MEK inhibitors. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 30 and 64 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 67 and 69 of copending Application No. 15/747,227 in view of Loi (RAS/MAPK Activation Is Associated with Reduced Tumor-Infiltrating Lymphocytes in Triple-Negative Breast Cancer: Therapeutic Cooperation Between MEK and PD-1/PD-L1 Immune Checkpoint Inhibitors, 2016, Clinical Cancer Research, Volume 22, Issue 6, Pages 1499-1509).  

Claims 67 and 69 of copending application No. 15/747,227 are drawn to treating cancer w/ a LAG3 antibody and at least one of a number of inhibitors including PD1 inhibitors. 

However, copending application No. 15/747,227 does not claim treating breast cancer in particular or coadministering a MEK inhibitor.  

Loi teaches that combined MEK and PD-L1/PD-1 inhibition enhanced antitumor immune responses in mouse models of breast cancer [Results]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claims 67 and 69 of copending application No. 15/747,227 to include an MEK inhibitor for treatment of breast cancer as taught by Loi because all are immune checkpoint inhibitors and demonstrate anti-tumor effects. Therefore, it would be predictable that combining a PD-1 inhibitor, a LAG-3 inhibitor, and a MEK inhibitor would be successful in treating breast cancer. 

Claim 64 is included in this rejection because since it is obvious to co-administer a PD-1, LAG-3, and an MEK inhibitor, it would further be obvious to have a pharmaceutical composition or dose formulation comprising a combination of the three. 

Claims 30, 45, and 64 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 8, and 10 of copending application No. 16/062,427. Although the claims at issue are not identical, they are not patentably distinct from each other. 

Claim 2 of copending application No. 16/062,427 teaches a method of treating a cancer in a subject, the method comprising administering to the subject an anti-PD-1 antibody molecule at a dose of about 300 mg to 400 mg once every three weeks or once every four weeks. Claim 3 of copending application No. 16/062,427 teaches the method of claim 2, wherein the anti-PD-1 antibody molecule is administered in combination with one or more therapeutic agents chosen from one, two, or all of the following categories (i)-(iii), inclusive of c-Met, LAG-3, TIM-3, CSF-1/1R, TGFb, and A2aR inhibitors. Claim 8 of copending application No. 16/062,427 teaches the method of claim 2, wherein the cancer is chosen from a number of cancers, inclusive of breast cancer. Claim 10 of copending application No. 16/062,427 teaches the method of claim 8, wherein the breast cancer is a triple negative breast cancer (TNBC), a HER2-negative breast cancer, or an ER+ breast cancer.

Claims 30 and 45 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4, 10, and 33 of copending application No. 17/491,420. Although the claims at issue are not identical, they are not patentably distinct from each other. 

Claim 2 of copending application No.17/491,420 teaches a method of treating a cancer in a subject, comprising administering to the subject an anti-LAG-3 antibody molecule. Claim 4 of copending application No.17/491,420 teaches the method of claim 2 wherein the cancer is chosen from a number of cancers, inclusive of breast cancer. Claim 10 teaches the method of claim 10 of copending application No.17/491,420 teaches the method of claim 4, wherein the breast cancer is a triple negative breast cancer or an ER+ breast cancer. Claim 33 of copending application No. 17/491,420 teaches the method of claim 2, wherein the combination further comprises an agent that decreases tumor immunosuppression that is one or more of a number of inhibitors, inclusive of PD-1, LAG-3, TIM-3, CDF-1/1R, A2aR, and TGFb. 

Pertinent Art
A.      Savas et al., Clinical relevance of host immunity in breast cancer: from TILs to the clinic, 2015, Nature Reviews Clinical Oncology, Volume 13, Pages 228-241. 
	- This is pertinent art to the instant application because Savas teaches that that there were durable responses in heavily treated TNBC patients with immune checkpoint inhibitors targeting PD-1/PD-L1. 

B.      Stagg and Allard, Immunotherapeutic approaches in triple negative breast cancer: latest research and clinical prospects, 2013, Therapeutic Advances in Medical Oncology, Volume 5, Issue 3, Pages 169-181. 
	- This is pertinent art to the instant application because Stagg and Allard teach that the combination of anti-PD-1 and anti-TIM-3 mAbs had the most potent anti-cancer effect against well-established experimental and carcinogen-induced tumors. 

C.     Woo et al., Immune Inhibitory Molecules LAG-3 and PD-1 Synergistically Regulate T-cell Function to Promote Tumoral Immune Escape, 2011, Cancer Research, Volume 72, Issue 4, Pages 917-927. 
	- This is pertinent art to the instant application because Woo teaches that dual anti-LAG3/anit-PD-1 antibody treatment cured most mice of established tumors that were largely resistant to single antibody treatment. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittney E Donoghue whose telephone number is (571)272-9883. The examiner can normally be reached Mon - Fri 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.E.D./Examiner, Art Unit 1646                                                                                                                                                                                                        


/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644